Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered July 17, 2003, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 14 years, unanimously affirmed.
Neither defendant’s generalized motion to dismiss (People v Gray, 86 NY2d 10 [1995]) nor his motion to set aside the verdict (People v Padro, 75 NY2d 820 [1990]) preserved his argument that his conduct clearly constituted intentional murder and thus failed to support his conviction of depraved indifference assault, and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was a valid line of reasoning from which a rational person could have concluded that defendant acted recklessly and with depraved indifference to human life rather than intentionally (see People v Sanchez, 98 NY2d 373 [2002]). The jury could have reasonably rejected the view of the evidence advanced by defendant on appeal, and drawn the conclusion that defendant did not act deliberately. Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and Sweeny, JJ.